I extend to the Assembly friendly greetings and felicitations on behalf of the people and Government of Solomon Islands. I also extend to you, Sir, out warm and sincere congratulations on your election to the presidency of the General Assembly at this historic session. I assure you of my delegation's full support and co-operation.
To your predecessor, the representative of Zambia, Ambassador Paul Lusaka, goes our deep gratitude for his exemplary leadership of the Assembly at the last session. We are grateful to him for the hard work he has put into the preparation and organization of the commemorative session.
As it will not be possible for me to attend that important commemoration of the fortieth anniversary of the United Nations, I wish at this stage to pay a tribute to all the former Presidents of the General Assembly and commend their
work. Their dedication, devotion, courage and integrity, which reflect the basic human quality of humility, contributed much to the enduring spirit in which this noble body has lived and worked during the past four decades. To those distinguished men and women, the leading citizens of the world, we are very grateful.
To the Secretary-General I offer my sincere congratulations on and gratitude for his unfailing pursuit of the promotion and maintenance of peace and security -the noble and worthy ideal for which the United Nations was conceived and constituted and has been nurtured in these past 40 years. Indeed, the persevering spirit in which the United Nations has been working for human betterment, in many trying times and in regions both peaceful and troubled, depends on the guiding hands and wise counseling of the Secretary-General. Thus we are deeply indebted to the Secretary-General and his predecessors.
I associate Solomon Islands with those delegations that have expressed heartfelt sympathy to the people and Government of Mexico over the tragic event that occurred in their good country last month. We were deeply saddened to hear of the loss of so many lives and the extensive damage and widespread suffering there. Therefore I humbly offer our prayers and support to our brothers and sisters in Mexico.
Our world today is vastly different from what it was 40 years ago when the
United Nations was founded. Since the fall of the powerful empires the political map has changed very drastically with the emergence of many new nation States. This is clearly demonstrated by the membership of this Organization. Whereas there were only 51 Members originally, today there are 159.
As far as economic and social development is concerned; science and technology have advanced the ways and means by which human conditions can be improved. Man has reached the moon and space exploration is no longer fiction. New and sophisticated weaponry is being manufactured constantly and the threat of the total destruction of the world is not unimaginable. In these circumstances, promise and despair loom with equal importance on the horizon. As the Secretary-General rightly points out in his 1985 report, "The choice between these alternatives is ours" (A/40/1, p. 2). This must be our challenge for the future.
The United Nations has been criticized in some quarters for failing to live and work in accordance with its principal aim: the maintenance of international peace and security. It has been said by some critics, for instance, that the General Assembly often gets so bogged down in political bickering that it loses sight of the objective of resolving the problems that come before it.
Also, it has been claimed that the Organization as a whole has become too politicized. While X cannot challenge such assertions, I venture to say that chief among its many successes is its very survival over the past 40 years and that in pursuing its primary function, the maintenance of international peace and security, we have averted a third world war.
Thus, in reflecting on the past 40 years I do not wish to look at the negative aspects of our Organization; rather I wish to look at where we should go from here, building on our strengths. I believe that we should look at the future with more determination and confidence to make the "United Nations for a better world".
Solomon Islands is a young Member of this august body. We joined in September 1978, but it was not until July 1984 that we were able to have a Permanent Mission here.
This situation was of course not a reflection of the highest regard we had for the United Nations, its Members and agencies. It was simply due to our lack of financial and manpower resources.
Our becoming a Member has been fundamental to our foreign relations policy. As a small island-nation, we see the United Nations as the best forum in which to safeguard our interests in our dealings with the international community, both bilaterally and multilaterally. Our Permanent Mission here is our very first overseas diplomatic mission. Our having given this post top priority reflects two important points. First, by being here we can, through daily contacts with other Member States, have consultations on a host of subjects of interest to our nation and region and to the international community. Where there are divergences we can explain our differences; and where there are conflicting viewpoints we are better able to understand and appreciate the positions of others. Secondly, we attach great importance to the work of the United Nations and its many agencies in all spheres of development - political, economic, social and cultural - for the overall betterment of the global community, especially the developing countries. It is a fact that even before our becoming a Member we were already receiving assistance from a number of United Nations agencies.
But after becoming a Member we have come to realize that there is so much more we can receive to improve our lot in order the better to con tribute to the United Nations and the international community. We realize our limitations and shortcomings as a small island-nation, but we do have faith and hope in the United Nations. We believe that the United Nations has a vital role to play in the future of the world 40 or SO years or a century hence. The experience of the past 40 years clearly shows this. So much more good could be done if the future role of the United Nations could be clearly defined, understood, appreciated and pursued with positive action.
In this regard I believe it is worth while to reflect on the Secretary-General's proposition that
"A basic role of the United Nations... is to serve as the foundation on which to build the international system of the future, a system fully recognizing national sovereignty but also recognizing that some of our present realities and concerns call urgently for something more" (A/40/1, p. 4) - that is, something more than the present arrangements under which this Organization has been working.
This is a challenging proposition; it deserves that we all give it serious
consideration. To a considerable degree it questions the applicability of the
Charter of the United Nations and the respect we have for it, both as individual sovereign States and collectively as the international community.
The most important areas that require consideration are the authority of the General Assembly and the role of the Security Council. It does seem that in many cases decisions and resolutions of the General Assembly can be acted upon only by those Members that support them, but can be ignored by others. Perhaps this is so because of self-centered national interests based on the principle that national sovereignty necessarily is above the authority of the General Assembly. If so, then surely this must be an issue that warrants careful consideration.
The veto provision in the Security Council and the ineffective application of the Council's decisions and resolutions also require thorough assessment. This important organ, well-intentioned as it is, has been handicapped by its caste system - permanent members and non-permanent members - and the undemocratic practice of vetoing important decisions by those who have the potential power to bring total destruction to the world. It is ironical that, while we deplore totalitarian and autocratic practices, the Security Council is given authority to adhere to them by the veto provision.
In the proposed discussion of the membership of the Security Council this veto problem should be reviewed with a view to democratizing the decision-making process of the Council.
There are other areas and aspects of the United Nations system that could be reviewed. For instance, will the informal regional groupings be as relevant in the future? We do not understand, for instance, why Australia and New Zealand, two very good and friendly countries in the South Pacific region, are members of the Group of Western European and other States while their neighbors - Fiji, Papua New Guinea, Samoa, Vanuatu and Solomon Islands - belong to the Group of Asian States. And what about the protocols that require permanent residency here at the seat of the Organization before accredited representatives of Member States can be recognized? Is there not room for flexibility in these ever-changing times?
Those are some of the questions I consider worth pondering over, on our road to the twenty-first century, as the only Organization that is capable of bringing all of us together in spite of our great diversity.
There are still immediate problems: political problems in southern Africa, the Middle East, Asia and Central America; and economic problems the world over, but more pressingly in the third-world countries. We must deal with them, and it is hoped that we shall do so in a new spirit of equal partnership and with a unifying dedication to humanity.
My Government is committed to the total eradication of the evil system of apartheid in South Africa. In terms of sanctions, our record can speak for itself. We have no contacts whatsoever with that racist regime. We see no sense or logic in collaborating with a Government which degrades human dignity. The perpetuation of minority supremacy over democracy must end.
In regard to Namibia, ray Government fully supports the granting of independence at the earliest possible opportunity in line with the Namibian people's desire and the international community's overwhelming support.
The search for a just and lasting solution to the Middle East conflict has become ever more urgent. While Solomon Islands recognizes Israel's right to exist, we also subscribe to the principle of a homeland for the Palestinian people. We again urge the parties concerned to pursue the search for peace in that region as the ultimate goal.
The war between Iran and Iraq has entered its fifth year, with no peaceful settlement in sight. The prolongation of that war has caused much loss of life. It is our earnest hope and prayer that lasting peace can be negotiated as soon as possible.
Today we renew our strong condemnation of the occupation of Afghanistan by foreign forces. This is the sixth year and the Soviet Union has demonstrated its unwillingness to allow the return of democracy to that country. Solomon Islands deplores that act of aggression and regards it as a hallmark of tyranny and neo-colonialism.
As a neighboring "country of East Asia, Solomon Islands considers peace and security in that region as most fundamental to its own development and progress. Thus, we are concerned about the occupation of Kampuchea by foreign forces which is a real threat to our own peace and security. Again, we call for the total withdrawal of all foreign forces so that democracy can take its proper course as desired by the Kampuchean people. In this respect, we will continue to support the initiative of the Association of South-East Asian Nations (ASEAN) to achieve this objective.
The situation in the Korean Peninsula also requires the attention of the United Nations in so far as the admission of those two countries as members is concerned. The reunification process is an important objective, but we genuinely feel that admitting both Koreas into this body is fundamental to facilitating reunification, which should be pursued without outside interference.
In Central and South America, the re-establishment of democratic Governments in some countries is an encouraging development. It is our hope that the conflict in Nicaragua will soon be resolved amicably by the parties involved and not through pressure from outside.
The South Pacific is a very special region: it contains some of the smallest independent States in the world and, most importantly, it is peaceful. We want it to remain peaceful. Our island States are scattered over a very wide area, thus making communication difficult. We have limited resources for industrial development. But we depend heavily on our sea and marine resources. That is why we are concerned about nuclear testing and super-Power rivalry in our region. And that is why we have to turn to the United Nations to safeguard our interests.
We have been expressing, in the strongest possible terms, our condemnation of nuclear testing in the South Pacific region. We have in fact, individually and collectively, through the South Pacific Forum, voiced this to the French Government, but the response from it has always been one of disregard of the views and concerns of the Governments of the South Pacific region.
It is indeed very sad that a permanent member of the Security Council, the United Nations organ which is given the responsibility for the maintenance of international peace and security, should continue in this most inhumane manner to disregard the unanimous call of South Pacific Governments to discontinue its
nuclear testing in our region. It has been claimed time and again that this 
nuclear testing program poses no danger to our environment and livelihood. If so, why cannot the French Government carry out its tests in France? While France continues to claim sovereignty over Polynesia, it must be reminded that its claim is colonialist in all respects and most unacceptable to the independent States of the South Pacific region.
It is most displeasing that while the universal desire is for disarmament that same permanent member of the Security Council is proceeding with a new military buildup in New Caledonia. Solomon Islands condemns and deplores that action and earnestly calls on the French Government to think more about the peace and security of the people in the South Pacific region instead of its own imperialist interests.
In this connection, it is sad to note that terrorist activities are now infiltrating our region. The first case of this was the sinking of the
"Greenpeace" vessel - the "Rainbow Warrior" - in Auckland, New Zealand, earlier this year. One innocent man was killed as a result of that premeditated action. It is now public knowledge, as recently announced by the French Prime Minister, that certain high authorities of the French Government were responsible for ordering the bombing of that vessel.
The South Pacific nuclear-free zone Treaty has already been mentioned by our neighbors in the region. That is an important Treaty for all of us in the south Pacific. Although Solomon Islands has not signed it as yet, we are carefully re-examining certain technicalities in relation to overall policy on nuclear-powered and nuclear-carFying craft.
Our policy in this respect is simple and straightforward. Solomon Islands will not allow any vessels and aircraft which are nuclear powered or are capable of carrying nuclear weapons into its waters, airspace and ports, taking into account, of course, the provisions of international law for free and innocent passage. This is consistent with the principle that we do not subscribe to the development and use of devices for human destruction.
We expect other States to respect this policy on the basis of genuine friendship and for the benefit of future generations. In fact, it demonstrates our firm adherence to the basic principles of the United Nations Charter as enshrined in its Preamble and in Article 1. Any nuclear-weapon States which find this position difficult to accommodate will be most welcome for bilateral discussions over our differences.
Armament and development in this modern nuclear age can never be anything but incompatible. Solomon Islands has been repeatedly calling for realistic disarmament by the super-Powers. He sincerely hope, therefore, that the Geneva talks between the leaders of the United States and the Soviet Union will set the
scene and establish the sign-posts for the pursuit and attainment of this important objective of realistic disarmament.
I feel it is most appropriate, in this context, to reiterate our continuing concern over budgetary allocations for military purposes. It is most disconcerting to note, year after year, that these budgets keep on rising to billions of dollars. This year alone the world will have spent $US 1,000 billion for military purposes.
As noted in the 1985 Third-World Lecture by the recipient of the Third-World Prize, Willy Brandt, "This amounts to a death sentence for millions of human beings."
To the small islands States, with annual total national budgets which are far less titan departmental budgets of the industrialized nations, this type of expenditure is a cur-e on our human development efforts for agricultural improvements, education, basic health services, clean water supplies and modest economic infrastructures. Obviously, there is a serious imbalance between development, especially in third-world countries, and military build-ups in and by the industrialized States. This is certainly inconsistent with the purposes of the United Nations in terms of international co-operation for solving economic, social, cultural and humanitarian problems.
Decolonization is one field to which the United Nations has contributed so significantly and successfully in the past 40 years, especially since the 1960 Declaration on the Granting of Independence to Colonial Countries and Peoples. In
the South Pacific the independent island States case through this transition quite peacefully. The process, however, is still incomplete, especially in areas administered by Prance.
Some other island groups have special arrangements. These are: Cook Islands and Nuie which have democratically chosen to remain self-governing in free association with New Zealand; in the case of the Tokelau Atoll Territory, the people still wish to remain under New Zealand administration which, in line with United Nations trusteeship requirements, reports regularly on developments there; and American Samoa, of course, by the express wish of the people, still remains a United States possession.
To the north of the equator are the Trust Territories of the Pacific Islands. As is well known, they are working out with the United States the best possible arrangements for their future political and constitutional status. In connection with these Territories I wish to express, on behalf of my government and people, our deep sorrow over the assassination of the former President of Palau. The circumstances that surround this unfortunate incident remain unclear, but it is our sincere hope that it will not lead to delaying the appropriate type of progress being sought by the people of Palau and the United States Government.
While the decolonization story in our region during the past two decades could be regarded as a happy and smooth one, the situation now is not the same. Events that occurred in New Caledonia in the very recent past have tarnished the scene with bloodshed and loss of lives.
My Government fully supports independence for all colonial peoples and
Territories. Hence we support independence for all Pacific island Territories, as
expressly desired by their peoples.
In the case of New Caledonia, we applaud the stand that the only sensible road to future peace in this Territory is independence, which in our terms does not mean independence in free association with another political entity. I am, therefore, urging the French Government speedily to develop New Caledonia as an independent, sovereign State, In my view, the first step is to subscribe to the principle and logic of consulting the appropriate organs of the United Nations in the pursuit of the decolonization of this Territory.
I am pleased that recently elections were held and the majority of the indigenous population of New Caledonia was able to take part. The results revealed the Kanaks' genuine determination to decide on their own affairs and future destiny.
These results also dispelled, once and for all, the misleading propaganda that pro-independence groups were not a representative force in New Caledonia. They also showed, overall, that there is a fundamental need for electoral reform which must precede the proposed referendum. I sincerely hope that France, with its resourcefulness, will not fail to ensure an electoral system that will guarantee the inalienable rights of the Kanaks and those others who genuinely wish to make New Caledonia their home.
The United Nations and other multilateral organizations are the springboard for international and regional co-operation. The establishment of our permanent mission here exemplifies this. Hence, we are most grateful to our Commonwealth friends for supporting Australia's financial assistance to establish and maintain the facilities which now house our mission along with those of Maldives, Samoa and Vanuatu.
In terms of international co-operation, the law of the sea Convention is very important to Solomon Islands as an island nation. Regional co-operation among the South Pacific countries is fundamental to the development of our fisheries and marine resources. The South Pacific Forum Fisheries Agency, which is based in Solomon Islands, and the South Pacific Commission with its headquarters in New Caledonia, are assisting considerably in co-ordinating the management and conservation of and research in our fisheries. I note with interest the United States willingness to co-operate with us in the development of our fisheries. This kind gesture was announced in this Assembly by the Honorable George Shultz, the United States Secretary of State, on 23 September 1985 in these words:
"We are joining with them in a dedicated effort to negotiate quickly a regional fisheries agreement that will benefit all". (A/40/PV.4, p. 48) It is our sincere and earnest hope that these negotiations will not be marred by any domineering attitude for the mere attainment of superiority over our small States. Furthermore, we hope to come up with an agreement which will be fair to all, and that will provide for the recognition and acceptance of our sovereignty over our various 200-mile fisheries and exclusive economic zones.
When I addressed this Assembly in September 1978 on the admission of Solomon Islands as a Member, I declared our commitment to the United Nations and the principles of our Charter.
Today I reaffirm that commitment. And today I humbly urge that we all, during
this International Youth Year, rededicate this worthy Organization to our young generations, whose future happiness is our responsibility.
